Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 15, 2021

The Court of Appeals hereby passes the following order:

A21A1556. VAN WILLET v. THE STATE.

      In 2019, Van Willet pleaded guilty to being a habitual violator of driving
offenses, and the trial court sentenced him to five years to be served on probation. On
April 14, 2021, the court revoked Willet’s probation. Proceeding pro se, Willet filed
this direct appeal. We lack jurisdiction.
      An application for discretionary appeal is required to appeal an order revoking
probation. See OCGA § 5-6- 35 (a) (5); Todd v. State, 236 Ga. App. 757, 758 (513
SE2d 287) (1999) (holding that where the underlying subject matter is probation
revocation, the discretionary appeal procedure applies). Willet’s failure to follow the
required appellate procedure deprives us of jurisdiction. Accordingly, this appeal is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/15/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.